DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Final Rejection
Applicant's arguments filed 12/22/2021 have been fully considered but they are not persuasive for reasons detailed below.

The 35 U.S.C. 112 rejections are maintained or modified as follows:
	These rejections have been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of the second paragraph of 35 U.S.C. 112:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 1-4, 6-10 and 14-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding these claims, the language “sieve out the wire-form objects under the filter” (claim 1; see also claims 2, 8 and 10) is inconsistent and thus indefinite.  Here, Applicant’s specification teaches that certain wire-objects objects are placed “On Sieve”, i.e., on top of the filter comprising parallel rods, and then travel through the parallel rods during the classification process to an “Under Sieve Area”  (fig. 1, 5b; para. 47).  Thus, it is unclear how the 
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.


The prior art rejections are maintained or modified as follows:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7 -10 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Fumio et al. (“Fumio”)(JP 2001205193)(with text citations to English Translation provided by Applicant via Espacenet) in view of Brumagin (US 3,211,289), Marnach et al. (“Marnach”)(US 2,529,620) and legal precedent.
Fumio (fig. 1-13) teaches a device for removing wire-form objects comprising:
(re: certain elements of claim 1, 10) a vibrating sieve machine (fig. 1; para. 12-14 teaching vibrating sieving device 20 fed by supply device 2 configured to separate wire objects);

 a vibration applying unit (near 10) for applying vibration to the filter (para. 26). 
Further, Applicant is respectfully reminded that claim language consisting of functional language and/or intended use phrasing is given little, if any, patentable weight as the apparatus must merely be capable of functioning, or being used, as claimed.  See MPEP 2112.02, 2114.  Moreover, Applicant is reminded that the patentability of apparatus claims must depend upon structural limitations, not mere statements of functions. See Galland-Henning Manufacturing Company et al. v. Dempster Brothers, Inc., 165 USPQ 688 (E.D. Tenn. 1970).  Here, the device cited above is certainly capable of .  
(re: certain elements of claim 10)  wherein a raw material which comprises at least wire-form objects and plate-form objects is placed onto the filter, and the filter is vibrated to sieve out the wire-form objects (para. 9-10, 26-29 teaching filter has been specifically configured to separate wire-objects from crushed objects);
 (re: claim 16) wherein the raw material is electronic/electrical apparatus component scrap, and wherein the plate-form objects contain substrate scrap, and the wire-form objects contain wire scrap (para. 1-3, 6 teaching that raw material includes waste from automobiles and home appliances including wire scrap).

Fumio further teaches-
(re: claims 6, 15) wherein the vibrating sieve machine comprises a flat plate-shaped table arranged on an upstream side of the filter, and
 wherein the raw material fed onto an upper surface of the table is vibrated to disperse the raw material on the upper surface of the table, and the dispersed raw material is fed from the upper surface of the table to the upper surface of the filter (fig. 1 near 2; para. 20).


Fumio as set forth above teaches all that is claimed except for expressly teaching
(re: certain elements of claims 1, 10) placing a sheet-shaped pressing member having elasticity provided on the filter, suspended from a feed side of the raw material toward a discharge side of the raw material, the pressing member having a fixed end that is fixed to the vibrating sieve machine on the feed side of the raw material and having a free end that is not fixed to the vibrating sieve machine on the discharge side of the raw material;
 placing a raw material containing at least wire-form objects and plate-form objects onto the filter; and
vibrating the material while pressing the raw material;
(re: claim 2)  wherein a surface of each of the plurality of rods that are brought into contact with the raw material comprises a curved surface;
(re: claim 3)  wherein the distances between the plurality of rods and diameters of the plurality of rods are adjusted based on sizes of the plate-form objects contained in the raw material; 
(re: claim 4)  wherein the distances between the plurality of rods are adjusted such that each of the distances is 1.2 to 6 times a characteristic particle diameter of the wire-form objects, and is narrower than a minimum short diameter of the plate-form objects;
(re: claim 5)  wherein the method comprises performing the sieving while disposing a pressing member for pressing the raw material onto the filter;

 (re: claim 14) wherein the fixed end is fixed to an upper portion of a feed port for feeding the raw material to an upper surface of the filter, and the pressing member is suspended from the feed side toward the discharge side of the raw material with the fixed end as a starting point, and wherein the free end of the pressing member is movable in an up-down direction while pressing the raw material against the upper surface of the filter on the discharge side of the raw material;
(re: claim 17) wherein the pressing member has a size that can cover an entire surface of the filter; 
(re: claim 18) wherein the pressing member is made from a rubber, a resin, a sponge, or a vinyl sheet and has a thickness of about 2 mm to 20 mm to cover the raw material provided on the filter.  
Here, it is noted that Fumio already teaches configuring the sieve to separate wire-form objects from various types of crushed electronic waste (supra) and is merely silent on the other types of shapes.  
Brumagin further teaches that the shape of the rods as well as the spacing between said rods can be configured based on the object to be sorted (fig. 1, 6 near 50 showing parallel rods with curved surfaces; col. 2, ln. 28-44 and col. 4).
Marnach teaches that it is well-known in the classifying arts to utilize an elastic pressing member on top of the sieving surface to improve the separation and sieving of different object types during screening (fig. 1-4 showing elastic members 29 with free end pressing down on rubber belting and movable in an up-and-down direction and opposite end fixed and suspended from structural frame near a feed end; col. 1, ln. 10-36 
Indeed, the claimed features relating to rod shape or spacing can be regarded as common design parameters/variables controlled by the design incentives and/or economic considerations involved in this type of subject matter.  This is especially applicable in the sorting arts as the type of material to be sorted and the desired degree of sortation controls variations in the specific device dimensions, features and/or sorting steps.  Moreover, legal precedent teaches that variations in these type of common design parameters/variables are obvious and that said parameters can be recognized as result-effective variables whose optimization would be known to one with ordinary skill in the art. See MPEP 2144.04.IV (teaching that changes in size, proportion or shape of known elements are obvious); 2144.05 I.II (ample motivation to optimize or modify result-effective variables based on “design need(s)” or “market demand”).
It would thus be obvious to one with ordinary skill in the art to modify the base reference with these prior art teachings to arrive at the claimed invention involving the separation of wire-form and plate-form objects.  The rationale for this obviousness determination can be found in the prior art itself as cited above, in legal precedent as described above and in the nature of the problem being solved.  In the instant case, the problem revolves around separating electronic waste of various shapes.  Fumio teaches that parallel rods are effective at separating this type of waste and specifically teaches configuring the system to separate wire-form objects.  Brumagin further teaches configuring the rod based on the shape of the object and Marnach teaches that a pressing element improves this sorting process.  Thus, one with ordinary skill in the art when faced with the problem of separating wire and plate form-objects would find the claimed solution advanced by Applicant as obvious as it is well-known to separate various shaped objects with parallel bars and to configure said bar shape and spacing based on the shape and size of the object to be separated.  Further, the prior art discussed and cited 


Response to Arguments
Applicant’s arguments that the prior art fails to teach the amended claim features are unpersuasive.  In particular, Applicant argues that Marnach fails to teaches a sheet-shaped elastic pressing member “suspended” from a feed side “pressing” material on the filter.  Applicant’s own specification teaches that this feature merely comprises an element suspended from a frame element from a feed direction towards an output end (see fig 5b shown below). 

    PNG
    media_image1.png
    382
    510
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    219
    192
    media_image2.png
    Greyscale


Thus, it is unclear how Marnach’s teaching is not applicable as figure 2 clearly teaches a pressing member with a fixed end suspended from the feed direction.


    PNG
    media_image3.png
    514
    618
    media_image3.png
    Greyscale

Moreover, figure 4 further teaches that the pressing step may include a rubber sheet (20) that coupled to the elastic elements and that spans the sieving surface.  Consequently, as a reasonable interpretation of the prior art undermines Applicant’s amendments and arguments, the claims stand rejected.


Examiner has maintained the prior art rejections, statutory rejections and drawing objections as previously stated and as modified above.  Applicant's amendment necessitated any new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Conclusion
Any references not explicitly discussed but made of record during the prosecution of the instant application are considered helpful in understanding and establishing the state of the prior art and are thus relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is MICHAEL MCCULLOUGH, 571-272-7805.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
The examiner’s UNOFFICIAL Personal fax number is 571-273-3692. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of record.  Please note that any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
---
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655 
                                                                                                                                                                                                       
Jcr

------
March 16, 2022